UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4110


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DERRICK LAMONT DIXON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, District Judge. (1:16-cr-00230-TDS-1)


Submitted: September 25, 2017                                     Decided: October 3, 2017


Before MOTZ and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Tiffany T. Jefferson, Assistant Federal Public
Defender, Greensboro, North Carolina, for Appellant. Michael A. DeFranco, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Lamont Dixon appeals from his conviction and 57-month sentence

imposed pursuant to his guilty plea to felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2) (2012). Dixon’s counsel submitted a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), concluding that there are no legally

nonfrivolous grounds for appeal, but questioning whether Dixon’s upward variant

sentence is greater than necessary to accomplish the sentencing goals enumerated in 18

U.S.C. § 3553(a) (2012). Although advised of his right to do so, Dixon has not filed a

pro se supplemental brief. The Government declined to file a brief. After a thorough

review of the record, we affirm.

       We review Dixon’s sentence for procedural and substantive reasonableness,

applying “a deferential abuse-of-discretion standard.” United States v. McDonald, 850
F.3d 640, 643 (4th Cir. 2017) (internal quotation marks omitted). First, we “ensure that

the district court committed no significant procedural error, such as . . . improperly

calculating[] the Guidelines range, treating the Guidelines as mandatory, failing to

consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or

failing to adequately explain the chosen sentence.” Gall v. United States, 552 U.S. 38, 51

(2007).

       Because we conclude there was no procedural error, we must also consider the

substantive reasonableness of Dixon’s sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its discretion in concluding that

the sentence it chose satisfied the standards set forth in § 3553(a).” See United States v.

                                            2
Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir. 2014) (internal quotation marks omitted). A

sentence must be “sufficient, but not great than necessary,” to accomplish the goals set

forth in 18 U.S.C. § 3553(a).         “We review a variant sentence to determine the

reasonableness of imposing such sentence and the extent of the variance from the

Guidelines range.” United States v. Bolton, 858 F.3d 905, 915 (4th Cir. 2017). “We will

vacate such sentence if its stated reasoning is inadequate or if it relies on improper

factors[, but will] . . . defer to the district court and affirm a reasonable sentence, even if

we would have imposed something different.” Id.

       In fashioning Dixon’s upward variant sentence, the district court provided a

thorough explanation of its reasoning, expressly and appropriately relying on several of

the § 3553(a) sentencing factors. The court considered “the nature and circumstances of

the offense,” § 3553(a)(1), particularly that Dixon had been involved in a hit-and-run

collision and then pointed a gun at the family in the other vehicle, which included a

toddler, as the family tried to follow him. The court also considered Dixon’s “history and

characteristics,” § 3553(a)(1), noting his numerous juvenile offenses, including weapons

offenses, that continued into his adulthood. Regarding the need for Dixon’s sentence “to

reflect the seriousness of the offense, . . . and to provide just punishment for the offense,”

§ 3553(a)(2)(A), the court emphasized that Dixon actively used the firearm he was

convicted of possessing.      Furthermore, the court considered the need for Dixon’s

sentence “to afford adequate deterrence to criminal conduct,” § 3553(a)(2)(B), in light of

Dixon’s criminal history, which the district court considered significant given his relative



                                              3
youth. Finally, the court took into account the need for Dixon’s sentence “to protect the

public from [his] further crimes,” § 3553(a)(2)(C).

       The 57-month sentence imposed by the district court was 90 percent greater than

the top of Dixon’s 24- to 30-month Guidelines range. Even so, it was less than half of the

statutory maximum 10-year sentence Dixon faced under § 924(a)(2). We have upheld

much greater variances where the sentencing court took into account the § 3553(a)

sentencing factors. See United States v. Hernandez-Villanueva, 473 F.3d 118, 123 (4th

Cir. 2007) (upholding term three times longer than top of Guidelines range, where

sentence “unquestionably serve[d] the § 3553(a) factors”). We conclude that Dixon’s

sentence was not greater than necessary to accomplish the § 3553(a) sentencing goals and

that the sentence is substantively reasonable.

       In accordance with Anders, we have reviewed the entire record for meritorious

issues and have found none. Accordingly, we affirm Dixon’s conviction and sentence.

This court requires that counsel inform Dixon, in writing, of the right to petition the

Supreme Court of the United States for further review. If Dixon requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Dixon. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED



                                             4